Citation Nr: 0027288	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  94-40 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  
Subsequently, the case was transferred to the RO in St. 
Petersburg, Florida.

In December 1998 the Board remanded the case to the RO for 
additional development.  Such development having been 
completed, the appeal is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected disabilities include 
stomach resection with iron deficiency anemia, dysthymic 
disorder, and postoperative cheek scars.

3.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

A total disability rating for compensation purposes based 
upon individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a March 1946 medical board 
report indicating the veteran was treated for a duodenal 
ulcer.  It was noted that gastrointestinal series radiology 
revealed a consistent tender irregularity of the duodenal 
bulb.

In May 1946 VA granted entitlement to service connection for 
a duodenal ulcer and assigned a 50 percent disability rating.

An October 1946 private medical report noted the veteran had 
been treated for post-operative scarring with minor keloid 
formation and post acne scars to the face.

During VA examination in November 1946 the veteran reported 
that in approximately August 1943 cysts had been removed from 
his face.  The examiner noted a small scar 1/3 inch to the 
lower angle of the left auricle and pock-like lesions and 
some keloid-like formation to the cheeks bilaterally.

In November 1946 the veteran's disability rating for duodenal 
ulcer was decreased to 40 percent.

In March 1947 VA granted entitlement to service connection 
for post-operative scars to the cheeks and assigned a 10 
percent disability rating.

Private hospital records show the veteran underwent a 
subtotal gastrectomy as treatment for his duodenal ulcer in 
July 1947.  An August 1947 report noted the veteran's 
recovery was uneventful and that his condition was good.  

A September 1997 rating decision granted entitlement to a 60 
percent disability evaluation for stomach resection.

VA x-ray examinations in January and February 1948 revealed a 
normal esophagus and resection of the distal third of the 
stomach.  There was a very well functioning anastomosis 
between the jejunum and the stomach.  

During VA examination in December 1948 the veteran reported 
he was not working because of constant stomach problems.  He 
stated he maintained a diet and believed he had lost 5 pounds 
in the previous 6 months.  He complained of considerable gas, 
often hunger, and occasional mild to moderate epigastric pain 
which was relieved by medication.  There was no evidence of 
vomiting or dark stool.  

The examiner noted normal contours to the veteran's abdomen 
with no visible peristalsis.  There was a pale, healed 6 inch 
long linear scar right of midline in epigastrium but no 
impulse on coughing.  Moderate tenderness was noted to deep 
epigastric pressure localized to a 3 square inch area without 
radiation of pain.  The examiner also noted moderately light 
colored, healed, disfiguring scars to the right and left 
cheeks.  The scars were not tender or inflamed.  The 
diagnoses included residuals of gastroenterostomy and post-
operative cheek scars.  

Civil service personnel records show the veteran sustained an 
occupational injury in December 1973 when he fell and struck 
his head.  Medical records include diagnoses of cervical 
spondylosis and possible left carpal tunnel syndrome.  It was 
the examiner's opinion that the veteran was disabled for the 
position of "woodcraftsman" for an indefinite period of 
time because of these disorders.  In a July 1974 statement 
the veteran's supervisor noted the veteran had a tendency at 
times to become upset and boisterous and that subsequent to 
an occupational injury the veteran was using an orthopedic 
brace which hindered his movement and prevented him from 
performing his duties normally.

During VA examination in November 1991 the veteran complained 
of chronic iron deficiency anemia, continuous digestive 
problems, gastritis, nausea, bowel incontinence, stomach 
pain, and a nervous disorder.  The examiner noted the veteran 
was anxious but alert and oriented.  It was noted he had an 
irritable colon with explosive diarrhea and loss of control 
after eating and rapid small intestine filling contributing 
to diarrhea and loss of control.  There was no evidence of 
active bleeding but the examiner noted the veteran required 
an annual injection to correct an iron deficiency.  The 
veteran's weight was 146 pounds with a maximum weight over 
the past year of 155 pounds.  The diagnoses included post-
operative peptic ulcer, blood loss anemia, and anxiety 
reaction.  In a subsequent addendum the examiner stated that 
the veteran's anxiety problems were believed to be separate 
from his bowel resection with rapid emptying and irritable 
colon. 

During a VA psychiatric examination in July 1992 the veteran 
reported a medical history including gastrectomy in 1947, 
poliomyelitis in 1953, hemorrhoidectomy, herniorrhaphy, 
bilateral cataracts with implants, 2 mild heart attacks, 
moderate deafness which interfered with communications, and 
fecal incontinence over the past 2 to 3 years.  He also 
reported that he had worked as a carpenter and had been a 
civil service employee until 1974 when he retired because of 
an occupational neck injury.

The veteran complained that he was irritable and easily lost 
his temper.  He stated he had a disturbed sleep pattern and 
found it difficult to concentrate if he tried to read or 
watch television.  The examiner noted the veteran was alert, 
oriented, and in good contact.  His stream of thought was 
spontaneous, relevant, and coherent.  Often questions had to 
be repeated but it was not known if this occurred because of 
deafness or lack of concentration.  There was evidence of 
some memory impairment and he appeared to be mildly depressed 
and was obviously tense and anxious.  His affect was 
appropriate to thought content and there was no evidence of a 
thought disorder.  It was noted the veteran expressed 
feelings of anxiety about his fecal incontinence which 
appeared to have decreased his social contacts.  The veteran 
denied suicidal or homicidal thoughts.  The examiner reported 
an Axis I diagnosis of dysthymia, late onset, secondary type, 
and an Axis V score of 65.

A November 1992 rating decision, inter alia, granted 
entitlement to service connection for dysthymic disorder, 
assigned a 30 percent disability rating, and continued a 60 
percent rating for stomach resection.

In December 1992 the veteran requested entitlement to an 
increased disability compensation based upon unemployability.  
He reported that he retired at age 57 in 1973 from civil 
service employment as a cabinetmaker because of his service-
connected disabilities and had not tried to obtain employment 
since that time.  He stated he had completed 8 years of 
formal education and had completed no other education or 
training before or after he became too disabled to work.  

VA psychiatric examination in August 1993 noted the veteran 
retired from his civil service employment as a carpenter in 
1973 due to neck and spine problems.  It was also noted that 
the veteran had completed 3 years of trade school after his 
high school graduation.  The veteran's medical history 
included gastrostomy, prostate operation, cardiac disorder, 
decreased hearing acuity, and bowel and stomach problems.  He 
reported loose bowel movements and concern about 
incontinence.  It was noted the veteran had been followed by 
the mental hygiene clinic many years earlier but was not 
taking medication for his nervous disorder at that time.  

The examiner noted the veteran was causally dressed and had a 
worried look on his face.  His speech was coherent, relevant, 
and quite spontaneous.  He exhibited no bizarre mannerisms 
and had good eye-to-eye contact during the interview.  His 
mood was depressed and he reported he felt anxious and 
helpless at times.  His affect was appropriate and he was 
oriented in 3 spheres.  He reported difficulty falling asleep 
and that over the previous 5 years he had gotten more, 
anxious, depressed, agitated, and irritable.  He stated he 
experienced a loss of appetite and was preoccupied with his 
physical problems.  The examiner noted somatic preoccupation 
was predominant at that time.  

The veteran denied audiovisual hallucinations or delusional 
ideation.  His memory to recent and remote events seemed to 
be intact clinically.  He was deemed competent to manage his 
finances.  No thought disorder was elicited and his cognitive 
functioning was not deranged.  The examiner reported an Axis 
I diagnosis of dysthymic disorder with anxiety and 
predominate features of somatization, an Axis II diagnosis of 
features of dependent personality, Axis III assessments of 
status post gastrostomy, status post prostatectomy, cardiac 
condition, bowel and stomach problem, and hearing impairment, 
and an Axis V, Global Assessment of Functioning (GAF) score 
of 50/60.

An August 1993 VA social survey noted the veteran presented 
in a cooperative and friendly manner but had a nervous look 
on his face and reported that his nervous disorder had 
recently worsened.  He cited examples that he "jumps" on 
his spouse and became nervous when driving his car.  He 
reported difficulty sleeping and stated that his biggest 
worry was his health.  It was noted he focused on his bowel 
problems which were described as loose and at times 
uncontrollable.  He stated that he experienced fecal 
incontinence approximately once or twice a week.  

A psychological testing report dated in August 1993 noted the 
veteran reported he was chronically nervous and that recently 
he had experienced feelings of depression.  He stated he was 
frequently irritable and argued with his spouse when she 
drove their automobile.  He denied thoughts of doing harm to 
himself but reported fleeting thoughts of his life being past 
him.  He also denied hallucinations, nightmares, and general 
distress associated with his military experience.  He 
complained of poor sleep and appetite and impotence 
subsequent to prostate surgery.  He reported that after 
service he received carpentry training and retired on 
disability from a civil service position as a cabinetmaker 
because of neck and spine problems.

The examiner noted that Minnesota Multiphasic Personality 
Inventory (MMPI) test results were sufficiently valid but 
approached invalidity because of symptom "overreport."  It 
was noted the profile indicated longstanding patterns of 
basically neurotic dysfunction with likely fluctuating 
elements of depression and anxiety, and that depression 
appeared to be preeminent at that time combined with 
agitation-anxiety.  Irritability and passive-dependence were 
also prominent.  The overall profile was consistent with 
chronic somatoform problems.  There was no evidence of 
psychosis, marked suicide potential, or potential to act out 
intense hostility.  The diagnoses included undifferentiated 
somatoform disorder and dependent personality features.

In his October 1993 notice of disagreement the veteran stated 
he retired from his employment because of his neck injury but 
also because of his stomach problems which he considered to 
be the greater disability.  He claimed he was unable to work 
solely because of his service-connected stomach and nervous 
disorders.  In his substantive appeal he stated, in essence, 
that he had used the neck and spine injury as a reason to 
retire because he wanted to hide the greater disabilities due 
to his stomach and nervous disorders.  He stated that because 
of these disorders he was unable to drive, had problems 
sleeping, did not socialize, and that his use of some 
medications was limited.

At his personal hearing in January 1994 the veteran testified 
that he experienced problems with his neck, stomach gas, 
incontinence, and nervousness.  He stated the fear of 
embarrassment related to incontinence had aggravated his 
nervous disorder.  He also stated that he ate constantly 
while at home and that he received iron injections as 
treatment for anemia.  He stated that he last worked in 1973 
and that his stomach disorder had prevent him from seeking 
other employment.  He reported he had graduated from high 
school, had completed 2 years of technical school, and had 
been employed as a cabinetmaker.  

The veteran's spouse testified that the veteran was nervous 
all the time and that he got angry very quickly.  She stated 
he had been given medication for his nerves but that he tried 
not to use them because he feared becoming addicted.  She 
stated that the veteran avoided social engagements because of 
his incontinence and that he could not tolerate certain 
foods.  

In a statement presented at his hearing the veteran claimed 
entitlement to an increased disability rating was warranted 
because his service-connected stomach disorder had seriously 
affected his employability and work history.  He stated that 
diet limitations requiring he eat small quantities of food 
many times throughout the day had caused problems with his 
supervisors, that bowel irregularity and control problems 
required he wear a pad to avoid embarrassment, that he had 
experienced episodes of weakness related to his anemia, and 
that constant worry about his physical problems had affected 
his mental health.  

Private hospital records dated in September 1994 show the 
veteran presented with symptoms of weakness and shortness of 
breath.  The diagnoses included hyperchromic and microcytic 
anemia, most likely secondary to gastrointestinal bleeding, 
status post subtotal gastrectomy, status post transurethral 
prostate resection, coronary artery disease by history, 
emphysema, and vitamin B-12 deficiency by history.  In an 
October 1994 statement the veteran's private physician noted 
diagnoses of severe iron deficiency anemia secondary to 
erosive gastritis and decreased absorption, vitamin B-12 
deficiency, and status post subtotal gastrectomy with 
Billroth-II anastomosis.

In an October 1994 statement in support of his claim the 
veteran reported that anemia associated with his service-
connected stomach disorder had caused him to be tired and 
irritable which adversely affected his relationships with his 
supervisors and coworkers.  He stated the symptoms had 
increased with age and workload demands.  He reported that 
chronic bowel problems had required frequent restroom breaks 
and that embarrassment and interruption had caused additional 
stress.  He also stated that treatment for his service-
connected stomach disability had been painful and had 
contributed to his continuous state of nervousness and 
irritability which had adversely affected his working 
relationships.

An October 1994 VA mental status examination report noted a 
moderate social and industrial impairment.  Mental hygiene 
clinic records dated in November 1994 show the veteran 
complained of a history of irritability and anxiety.  The 
diagnosis was generalized anxiety disorder.  Subsequent VA 
mental hygiene clinic treatment records show the veteran 
complained of irritability, anxiousness, and sleep problems.  

Private x-ray examinations in March 1998 revealed moderate 
cervical spondylosis, minimal lumbar spondylosis, and 
cholecystolithiasis.  Hospital records dated in February 1999 
show the veteran was treated for clinically resolving 
pneumonitis with improving oxygenation.  Records dated in 
March 1999 show the veteran complained of rectal bleeding 
primarily shown on toilet paper.  The physician noted the 
veteran had been in relatively good health and denied any 
real pain.  He reported bowel movements once or twice a day 
without laxatives or straining.  He stated he experienced 
good control but had rare diarrhea.  There was no evidence of 
melena.  He reported his appetite was good and that his 
weight had been stable at 150 pounds.  Examination revealed 
one prolapsing hemorrhoid.  The diagnostic impression was 
probable hemorrhoidal rectal bleeding.  

In an August 1999 statement in support of his claim the 
veteran reported that he never worked after retiring from his 
civil service position because of his service-connected 
disabilities.  He reiterated his claim than his service-
connected disabilities had affected his ability to work prior 
to retirement because of his frequent eating habits and 
restroom visits.  He stated, in essence, that the benefit of 
the doubt should be applied in his favor for an award of a 
total disability evaluation due to unemployability.

During VA psychiatric examination in October 1999 the veteran 
reported he had worked as a carpenter for approximately 25 
years prior to retirement.  He stated that he had been seeing 
a psychiatrist who treated him with Doxepin but that the 
medication had not kept him from being irritable.  The 
veteran's spouse reported that he became upset with the 
slightest disappointment.  The examiner noted that the 
veteran seemed slightly younger than his stated age of 82 and 
that, clinically, he did not look depressed.  

It was noted that frustration and tension were demonstrated 
throughout the interview.  The veteran was able to think well 
in the abstract and could calculate with difficulty, but 
could not concentrate.  There was no evidence of a psychotic 
process, such as delusions, hallucinations, thought 
disorders, or bizarre mannerisms.  His judgment seemed very 
good.  The report noted an Axis I diagnosis of dysthymia, an 
Axis III assessment of problems related to gastrectomy and 
orthopedic disorders, an Axis IV assessment of stresses 
related to irritability and hearing difficulty, and an Axis V 
GAF score of 55-60.  The examiner stated that the veteran 
would have difficulty maintaining effective and favorable 
relationships because he "blows up at little things" and 
that this would also affect his productivity and flexibility 
in most occupational tasks.  

An October 1999 VA dermatology examination noted an 8 
centimeter (cm) right facial scar and a 3 cm left facial scar 
which were very thin lined and nontender.  The diagnosis was 
very cosmetically acceptable facial scars.

During an October 1999 VA gastrointestinal examination the 
veteran reported he had done fairly well since his subtotal 
gastric resection in 1947 and that he took Maalox for 
treatment.  He stated he experienced periodic epigastric and 
gas pains but denied nausea, vomiting, and bowel 
abnormalities.  He reported a sensitivity to certain foods.  
The examiner noted mild epigastric and right mid-epigastric 
tenderness.  It was noted that radiographic studies revealed 
Billroth II, gastrectomy, and a hiatal hernia with 
gastroesophageal reflux disease but no evidence of a present 
ulcer.  The diagnoses included subtotal gastrectomy without 
dumping syndrome, reflux esophagitis, and 
choledocholithiasis.  The examiner stated that the veteran's 
service-connected gastrointestinal disability was not likely 
to prevent employment.

VA outpatient treatment records dated in December 1999 show 
the veteran complained of nervousness and sleep problems 
related to a move to a new house.  An April 2000 report noted 
the veteran had been recently treated for an episode of 
dizziness and sweating but that all studies were normal 
expect for a little pneumonia.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. 3.340, 3.341, 4.16.  In Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991), the Court held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standards based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

In this case, the Board notes that the veteran's present 
service-connected disabilities include stomach resection with 
iron deficiency anemia, assigned a 60 percent disability 
rating, dysthymic disorder, assigned a 30 percent disability 
rating, and facial scars, assigned a 10 percent disability 
rating.  The veteran's combined disability rating is 80 
percent.  See 38 C.F.R. § 4.25.  Therefore, as the veteran 
meets the percentage standards for a total disability rating 
the matter on appeal is determined by whether he is 
unemployable solely because of his service-connected 
disabilities, with consideration of factors including his 
employment history, educational, and vocational experience.

Based upon the evidence of record, the Board finds that 
regular schedular standards adequately describe and provide 
for the veteran's service-connected disabilities.  There is 
no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disabilities that would take his case 
outside the norm so as to warrant extraschedular rating 
consideration.  

Persuasive evidence demonstrates that the veteran completed 
high school and 2 years of trade school and that he retired 
from a civil service position as a cabinetmaker in 1973 
because of orthopedic disorders incurred in or aggravated by 
an occupational injury.  Although in a 1974 report the 
veteran's supervisor noted the veteran had a tendency to 
become upset and boisterous, the contemporaneous medical 
evidence and the supervisor's subsequent statement that an 
orthopedic brace prevented the veteran from performing his 
duties normally indicates the veteran retired because of 
nonservice-connected orthopedic disorders.  While the fact 
that the veteran retired from employment because of 
nonservice-connected disabilities would not prohibit a 
subsequent determination that he was also unemployable solely 
because of service-connected disabilities, in this case the 
evidence is not probative of unemployability solely due to 
service-connected disabilities.  

The Board notes that in a November 1991 VA examination the 
veteran complained of chronic iron deficiency anemia, 
continuous digestive problems, gastritis, nausea, bowel 
incontinence, stomach pain, and a nervous disorder; however, 
private medical records dated in March 1999 show the veteran 
reported bowel movements once or twice a day without 
laxatives or straining, good control with rare diarrhea, good 
appetite, and stable weight at 150 pounds.  During the 
October 1999 VA gastrointestinal examination the veteran 
reported he experienced periodic epigastric and gas pains but 
denied nausea, vomiting, and bowel abnormalities.  It was the 
examiner's opinion that the veteran's service-connected 
gastrointestinal disability was not likely to prevent 
employment.

In addition, while VA psychiatric treatment notes and 
examination reports include various diagnoses of dysthymia 
and generalized anxiety disorder which were found to be 
related to the veteran's service-connected stomach disorder, 
the veteran's primary symptoms were reported as irritability 
and anxiety.  During the course of this appeal the examiners 
provided GAF scores from 50 to 65.  The most recent 
evaluation in October 1999 provided GAF scores of 55-60 which 
indicates some but less than moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.) (DSM-IV)).  

Although the October 1999 VA examiner stated that because the 
veteran "blows up at little things" he would have 
difficulty maintaining effective and favorable relationships 
which also affected his productivity and flexibility in most 
occupational tasks, the examiner did not state the veteran 
was unemployable or unable to secure and follow a 
substantially gainful occupation because of his service-
connected disabilities.  The Board notes that the Ratings 
Schedule provides evaluations for psychiatric disorders which 
cause relationship difficulty and affect productivity in most 
occupational tasks which are less than 100 percent or total 
ratings.  While the veteran clearly has an occupational 
impairment related to his service-connected disabilities, the 
Board finds the evidence does not demonstrate that he is 
unemployable solely because of these disabilities.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

The Board also finds that the veteran is not unemployable as 
a result of his service-connected facial scars either alone 
or in combination with his other service-connected 
disabilities.  The most recent VA examination found the 
veteran's scars were very cosmetically acceptable.

The Board notes there is no competent medical evidence 
indicating that the veteran's employment difficulties are 
solely due to his service-connected disabilities.  In fact, 
the October 1999 VA gastrointestinal examiner specifically 
stated that the veteran's disability would not prevent 
employment.  Although the veteran believes he is unemployable 
solely as a result of his service-connected disabilities, he 
is not competent to provide medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that a 
total disability rating based upon individual unemployability 
is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for a total disability rating based upon 
individual unemployability.  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

